Exhibit 10.8

 

EXECUTION

 

FHLMC Approved Form

 

[Osprey TEBs]

 

STABILIZATION GUARANTY, ESCROW AND SECURITY AGREEMENT

 

THIS STABILIZATION GUARANTY, ESCROW AND SECURITY AGREEMENT (as amended, modified
or supplemented from time to time, this “Agreement”), dated as of
December 1, 2007, is between CENTERLINE STABILIZATION 2007-1 SECURITIZATION,
LLC, a limited liability company duly organized and existing under the laws of
the State of Delaware (together with its successors and assigns the
“Guarantor”), and FEDERAL HOME LOAN MORTGAGE CORPORATION, a shareholder-owned
government-sponsored enterprise organized and existing under the laws of the
United States (together with its successors and assigns “Freddie Mac”).

 

The meaning of capitalized terms can be determined by reference to Section 1.2
of this Agreement.

 

BASIS FOR THIS AGREEMENT

 

A.            Pursuant to a Reimbursement, Pledge and Security Agreement dated
as of the date hereof (as amended, modified or supplemented from time to time,
the “Reimbursement Agreement”) between Centerline Sponsor 2007-1, LLC, a
Delaware limited liability company (the “Sponsor”) and Freddie Mac, Sponsor is
exchanging Bonds (or interests in Bonds) for Certificates issued by Freddie Mac
pursuant to each Series Certificate Agreement.  Pursuant to the Reimbursement
Agreement and each Series Certificate Agreement, Freddie Mac has agreed to
provide its Credit Enhancement and liquidity support on the terms provided
therein.

 

B.            Guarantor is an affiliate of the Sponsor.

 

C.            As of the date hereof the Mortgaged Properties identified on
Exhibit B hereto are Non-Stabilized Mortgaged Properties.

 

D.            It is a condition precedent to Freddie Mac’s obligation to provide
the Credit Enhancement and liquidity support that Guarantor shall have entered
into this Agreement to guaranty certain obligations of the Sponsor to Freddie
Mac and provide Freddie Mac additional security with respect to such
Non-Stabilized Mortgaged Properties.

 

NOW, THEREFORE, in consideration of the mutual covenants and undertakings set
forth in this Agreement and other good and valuable consideration, the receipt
and sufficiency of which are acknowledged by Guarantor and Freddie Mac,
Guarantor and Freddie Mac agree as follows:

 

--------------------------------------------------------------------------------



 


1.             INCORPORATION OF RECITALS; DEFINITIONS; INTERPRETATION; REFERENCE
MATERIALS.


 


1.1           INCORPORATION OF RECITALS.  THE RECITALS SET FORTH IN “BASIS FOR
THIS AGREEMENT” ARE, BY THIS REFERENCE, INCORPORATED INTO AND DEEMED A PART OF
THIS AGREEMENT.


 


1.2           DEFINITIONS.  INITIALLY CAPITALIZED TERMS USED IN THIS AGREEMENT
AND NOT OTHERWISE DEFINED IN THIS AGREEMENT, BUT DEFINED IN THE REIMBURSEMENT
AGREEMENT, SHALL HAVE THE MEANINGS GIVEN TO THOSE TERMS IN THE REIMBURSEMENT
AGREEMENT OR THE SERVICING AGREEMENT (AS DEFINED IN THE REIMBURSEMENT
AGREEMENT).


 


1.3           INTERPRETATION.  WORDS IMPORTING ANY GENDER INCLUDE ALL GENDERS. 
THE SINGULAR FORM OF ANY WORD USED IN THIS AGREEMENT SHALL INCLUDE THE PLURAL,
AND VICE VERSA, UNLESS THE CONTEXT OTHERWISE REQUIRES.  WORDS IMPORTING PERSONS
INCLUDE NATURAL PERSONS, ASSOCIATIONS, PARTNERSHIPS AND CORPORATIONS.


 


1.4           REFERENCE MATERIALS.  SECTIONS MENTIONED BY NUMBER ONLY ARE THE
RESPECTIVE SECTIONS OF THIS AGREEMENT SO NUMBERED.  REFERENCE TO “THIS SECTION”
OR “THIS SUBSECTION” SHALL REFER TO THE PARTICULAR SECTION OR SUBSECTION IN
WHICH SUCH REFERENCE APPEARS.  ANY CAPTIONS, TITLES OR HEADINGS PRECEDING THE
TEXT OF ANY SECTION AND ANY TABLE OF CONTENTS OR INDEX ATTACHED TO THIS
AGREEMENT ARE SOLELY FOR CONVENIENCE OF REFERENCE AND SHALL NOT CONSTITUTE PART
OF THIS AGREEMENT OR AFFECT ITS MEANING, CONSTRUCTION OR EFFECT.


 


2.             DEPOSITS TO STABILIZATION ESCROW.


 


2.1           DEPOSITS AND PERMITTED INVESTMENTS.


 


(A)           UPON EXECUTION OF THIS AGREEMENT, GUARANTOR SHALL DEPOSIT WITH
FREDDIE MAC THE SUM OF $76,000,000.00 (THE “INITIAL DEPOSIT”).


 


(B)           THEREAFTER, GUARANTOR SHALL DEPOSIT OR CAUSE TO BE DEPOSITED WITH
FREDDIE MAC THE FOLLOWING ADDITIONAL DEPOSITS (COLLECTIVELY, THE “STABILIZATION
ESCROW REQUIRED ADDITIONAL DEPOSITS”) BUT ONLY UP TO THE AMOUNT THAT THE DEPOSIT
(HEREINAFTER DEFINED) EQUALS THE REQUIRED ESCROW AMOUNT (HEREINAFTER DEFINED):


 

(I)            WITHIN THREE (3) BUSINESS DAYS AFTER AN INCREASE OF THE PRINCIPAL
AMOUNT OF THE BANK CREDIT FACILITY TO AN AMOUNT IN EXCESS OF $350,000,000, THE
AMOUNT OF SUCH EXCESS.

 

(II)           COMMENCING ON JULY 1, 2008 AND CONTINUING ON THE FIRST DAY OF
EACH MONTH THEREAFTER, AN AMOUNT EQUAL TO ONE-TWELFTH (1/12TH) OF THE AMOUNT OF
THE ESCROW SHORTFALL (THE “MONTHLY DEPOSIT”) DETERMINED AS OF JUNE 30, 2008;
PROVIDED, HOWEVER; THAT ONLY ONE-HALF OF EACH MONTHLY DEPOSIT IS REQUIRED TO BE
PAID ON THE FIRST DAY OF EACH MONTH (THE “CASH PORTION”) AND THE REMAINING
ONE-HALF SHALL BE DEFERRED AND PAID ON THE LAST DAY OF THE CALENDAR QUARTER (THE
“DEFERRED PORTION”) FOLLOWING RECALCULATION OF THE REQUIRED ESCROW AMOUNT.  THE
DEFERRED PORTION PAYABLE ON THE LAST DAY OF EACH CALENDAR QUARTER SHALL BE
REDUCED, IF APPLICABLE, BY THE REDUCTION IN THE REQUIRED ESCROW AMOUNT DUE TO
NON-STABILIZED

 

2

--------------------------------------------------------------------------------


 

MORTGAGED PROPERTIES HAVING BEEN RE-CLASSIFIED DURING SUCH QUARTER BASED ON
“COMPLETION” OR “STABILIZATION” PURSUANT TO SECTIONS 3.2(A) AND (B), AND IF SUCH
REDUCTION EXCEEDS THE DEFERRED PORTION, THE AMOUNT OF SUCH EXCESS SHALL BE
CREDITED AGAINST THE ENSUING MONTHLY DEPOSITS (I.E., MONTHLY CASH PORTIONS AND
QUARTERLY DEFERRED PORTIONS) UNTIL SUCH EXCESS IS FULLY CREDITED.  AS USED
HEREIN, THE TERM “ESCROW SHORTFALL” SHALL MEAN, AS OF THE DATE OF DETERMINATION,
THE AMOUNT EQUAL TO THE DIFFERENCE BETWEEN (I) THE REQUIRED ESCROW AMOUNT ON
SUCH DATE AND (II) THE DEPOSIT.  FOR PURPOSES OF DETERMINING WHETHER ANY
STABILIZATION ESCROW REQUIRED ADDITIONAL DEPOSITS ARE REQUIRED, ANY WITHDRAWALS
FROM THE STABILIZATION ESCROW TO PAY SPONSOR’S STABILIZATION OBLIGATIONS SHALL
NOT BE TAKEN INTO ACCOUNT.

 


(C)           FROM AND AFTER THE DATE ON WHICH THE DEPOSIT EQUALS OR EXCEEDS THE
REQUIRED ESCROW AMOUNT, THE OBLIGATION TO MAKE STABILIZATION ESCROW REQUIRED
ADDITIONAL DEPOSITS AND TO PAY THE SHORTFALL FEE (HEREINAFTER DEFINED) SHALL
TERMINATE AND SHALL THEREAFTER BE OF NO FURTHER FORCE OR EFFECT FOR THE
REMAINING TERM OF THIS AGREEMENT.


 


(D)           THE GUARANTOR MAY, BUT SHALL NOT BE REQUIRED TO, MAKE OR CAUSE TO
BE MADE ADDITIONAL CASH DEPOSITS FROM TIME TO TIME (COLLECTIVELY THE “VOLUNTARY
ADDITIONAL DEPOSITS”).


 

The Initial Deposit, the Stabilization Escrow Required Additional Deposits and,
to the extent actually paid to Freddie Mac, the Voluntary Additional Deposits
are hereinafter collectively referred to as the “Deposit.”  Freddie Mac shall
hold the Deposit in a segregated account (the “Stabilization Escrow”) until used
or released as provided herein, and invest the Deposit in any of the Permitted
Investments described on Exhibit A hereto as directed from time to time by
Guarantor, and in the absence of such direction or upon and during the
continuance of a Termination Event under the Reimbursement Agreement, in
Permitted Investments of the type specified in Category 5 of Exhibit A hereto. 
Earnings on the Deposit shall be held in the Stabilization Escrow and invested
in Permitted Investments.  Subject to Section 3.2(c) below, such earnings shall
be distributed quarterly to Guarantor no later than the 15th of the month next
following the end of each calendar quarter commencing with the end of the first
calendar quarter in 2008.

 

The Guarantor represents and warrants to Freddie Mac that as of December 27,
2007, the outstanding balance of the Bank Credit Facility is $350,000.00.

 


2.2           SHORTFALL FEE.  THE GUARANTOR SHALL PAY FREDDIE MAC A FEE EQUAL TO
THE SHORTFALL FEE PERCENTAGE (HEREINAFTER DEFINED) TIMES THE ESCROW SHORTFALL AS
OF THE FIRST DAY OF EACH CALENDAR MONTH (THE “SHORTFALL FEE”).  THE SHORTFALL
FEE SHALL ACCRUE FROM JANUARY 1, 2008, SHALL BE DUE AND PAYABLE IN ARREARS ON
THE FIRST DAY OF EACH MONTH COMMENCING ON FEBRUARY 1, 2008, AND SHALL BE
CALCULATED ON A 30/360 BASIS.  THE “SHORTFALL FEE PERCENTAGE” SHALL BE FIVE
PERCENT (5%) PER ANNUM FOR THE SIX MONTH PERIOD COMMENCING JANUARY 1, 2008,
EIGHT PERCENT (8%) PER ANNUM FOR THE SIX-MONTH PERIOD COMMENCING JULY 1, 2008,
AND ELEVEN PERCENT (11%) PER ANNUM FOR THE PERIOD COMMENCING JANUARY 1, 2009.

 

3

--------------------------------------------------------------------------------


 


2.3           REPORTS.  FREDDIE MAC OR THE INVESTMENT AGENT (HEREINAFTER
DEFINED) SHALL PROVIDE GUARANTOR (I) ON OR BEFORE THE 5TH BUSINESS DAY OF EACH
MONTH, A MONTHLY REPORT DETAILING THE AMOUNT OF THE ESCROW SHORTFALL (IF ANY),
THE BALANCE OF THE STABILIZATION ESCROW AND ALL EARNINGS ADDED THERETO AND
DISTRIBUTIONS THEREFROM, AND (II) CONTEMPORANEOUSLY WITH ANY QUARTERLY
RECALCULATION PURSUANT TO SECTION 3.3, AN UPDATED EXHIBIT B REFLECTING
NON-STABILIZED MORTGAGED PROPERTIES WHICH HAVE ACHIEVED STABILIZATION OR WHICH
HAVE BEEN RE-CLASSIFIED AS “LEASE-UP” UPON HAVING ACHIEVED COMPLETION.


 


2.4           LOSSES.  FREDDIE MAC SHALL NOT BE LIABLE FOR ANY LOSSES RESULTING
FROM INVESTMENT OF THE STABILIZATION ESCROW (EXCEPT FOR ANY LOSS RESULTING FROM
FREDDIE MAC’S WILLFUL MISCONDUCT OR GROSS NEGLIGENCE), NOR SHALL ANY SUCH LOSS
DIMINISH THE AMOUNT OF THE STABILIZATION OBLIGATIONS (AS HEREINAFTER DEFINED).


 


2.5           SECURITY INTEREST.  GUARANTOR ASSIGNS AND PLEDGES TO FREDDIE MAC
AND GRANTS TO FREDDIE MAC A CONTINUING SECURITY INTEREST IN AND LIEN ON ALL OF
GUARANTOR’S RIGHT, TITLE AND INTEREST IN THE DEPOSIT AND THE STABILIZATION
ESCROW (INCLUDING ALL MONIES OR PERMITTED INVESTMENTS HELD THEREIN), TOGETHER
WITH ALL ADDITIONS, SUBSTITUTIONS, REPLACEMENTS AND PROCEEDS THEREOF AND ALL
INCOME, INTEREST, DIVIDENDS AND OTHER DISTRIBUTIONS THEREON, AS SECURITY FOR ITS
GUARANTY HEREIN AND FOR ALL OF SPONSOR’S STABILIZATION OBLIGATIONS; PROVIDED,
HOWEVER, FREDDIE MAC SHALL HAVE THE RIGHT TO MAKE DISBURSEMENTS FROM THE
STABILIZATION ESCROW IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.


 


2.6           INVESTMENT AGENT.  FREDDIE MAC MAY CONTRACT WITH A THIRD PARTY
(THE “INVESTMENT AGENT”) TO HOLD, INVEST AND DISBURSE THE STABILIZATION ESCROW
PURSUANT TO THE TERMS HEREOF.  THE INVESTMENT AGENT SHALL BE THE SOLE AND
EXCLUSIVE AGENT OF FREDDIE MAC PURSUANT TO A SEPARATE AGREEMENT BETWEEN THE
INVESTMENT AGENT AND FREDDIE MAC AND FREDDIE MAC MAY AT ANY TIME AND IN ITS SOLE
DISCRETION REPLACE THE INVESTMENT AGENT OR TERMINATE THE SERVICES OF THE
INVESTMENT AGENT.  FREDDIE MAC SHALL HAVE THE EXCLUSIVE RIGHT TO DIRECT THE
INVESTMENT AGENT WITH RESPECT TO ALL ENTITLEMENT ORDERS, INSTRUCTIONS AND
DIRECTIONS OF ANY KIND, INCLUDING WITHOUT LIMITATION, DIRECTIONS TO LIQUIDATE
ALL OR ANY PART OF THE STABILIZATION ESCROW AND TO PAY OVER TO FREDDIE MAC ALL
PROCEEDS THEREFROM; PROVIDED, HOWEVER THE GUARANTOR SHALL HAVE THE RIGHT TO
DIRECT INVESTMENTS OF THE STABILIZATION ESCROW AS PROVIDED IN SECTION 2.1. 
DEUTSCHE BANK NATIONAL TRUST COMPANY SHALL BE THE INITIAL INVESTMENT AGENT.


 


3.             DISBURSEMENTS AND RELEASES FROM THE STABILIZATION ESCROW


 


3.1           DISBURSEMENTS FROM THE STABILIZATION ESCROW.  FREDDIE MAC MAY FROM
TIME TO TIME DISBURSE FUNDS FROM THE STABILIZATION ESCROW FOR THE PAYMENT OF ANY
OF THE FOLLOWING WITH RESPECT ONLY TO NON-STABILIZED MORTGAGED PROPERTIES PRIOR
TO THE DATE, IF ANY, ON WHICH THEY ACHIEVE STABILIZATION (WITHOUT REGARD TO WHEN
A RELEASE OF FUNDS IS MADE PURSUANT TO SECTION 3.2):  (COLLECTIVELY, “SPONSOR’S
STABILIZATION OBLIGATIONS”):


 


(A)           TO FUND THE PAYMENT OF ANY RELEASE PURCHASE PRICE DUE ON BEHALF OF
SPONSOR WITH RESPECT TO ANY NON-STABILIZED MORTGAGED PROPERTY PRIOR TO THE
ACHIEVEMENT OF STABILIZATION AS CONTEMPLATED UNDER SECTION 5.3(B), (D) OR (F) OF
THE REIMBURSEMENT AGREEMENT.

 

4

--------------------------------------------------------------------------------


 


(B)           TO FUND THE PAYMENT OF THE RELEASE PURCHASE PRICE WHEN FREDDIE MAC
EXERCISES ITS PURCHASE RIGHT WITH RESPECT TO A NON-STABILIZED MORTGAGED PROPERTY
THAT HAS NOT ACHIEVED STABILIZATION BY THE REQUIRED STABILIZATION DATE (AS MAY
BE EXTENDED) PURSUANT TO SECTION 7.3(B) OF THE REIMBURSEMENT AGREEMENT, OR TO
MAKE PAYMENTS WHEN DUE UNDER ANY RELATED BOND PURCHASE LOAN AS CONTEMPLATED
UNDER SECTION 7.3(B) OF THE REIMBURSEMENT AGREEMENT.


 


(C)           TO REIMBURSE FREDDIE MAC FOR (I) ANY OTHER ADVANCE MADE BY FREDDIE
MAC WITH RESPECT TO A NON-STABILIZED MORTGAGED PROPERTY, OR (II) FOR ANY COST OR
EXPENSE THAT FREDDIE MAC SUFFERS OR INCURS AS A DIRECT RESULT OF AN INACCURACY
WITH RESPECT TO A NON-STABILIZED MORTGAGED PROPERTY AND ANY LOSS OR DAMAGE
SUFFERED OR INCURRED PRIOR TO THE ACHIEVEMENT OF STABILIZATION RESPECTING A
NON-STABILIZED MORTGAGED PROPERTY AS A DIRECT RESULT OF SUCH INACCURACY;
PROVIDED, HOWEVER, ANY LOSS OR DAMAGE SUFFERED OR INCURRED IN RESPECT OF A
NON-STABILIZED MORTGAGED PROPERTY OR THE RELATED BONDS SHALL ONLY BE DETERMINED
AT THE TIME OF ASSET RESOLUTION, WHEREAS ANY OTHER COST OR EXPENSE SUBJECT TO
INDEMNIFICATION UNDER THIS SECTION 3.1(C) WILL BE DETERMINED AT THE TIME OF
INCURRENCE.


 


3.2           RELEASES FROM THE STABILIZATION ESCROW.


 


(A)           AT ANY TIME THAT A NON-STABILIZED MORTGAGED PROPERTY CLASSIFIED AS
“CONSTRUCTION” OR “REHABILITATION” ON EXHIBIT B SHALL HAVE ACHIEVED “COMPLETION”
(AS DEFINED IN THE BOND DOCUMENTS RELATED TO SUCH NON-STABILIZED MORTGAGED
PROPERTY) BUT NOT STABILIZATION, GUARANTOR MAY DELIVER TO THE SERVICER (FOR
REDELIVERY BY SERVICER TO FREDDIE MAC PURSUANT TO THE SERVICING AGREEMENT) A
CERTIFICATION OF COMPLETION IN THE FORM ATTACHED HERETO AS EXHIBIT C AND MAY
REQUEST FROM FREDDIE MAC A RELEASE FROM THE STABILIZATION ESCROW IN AN AMOUNT
EQUAL TO THE APPLICABLE ESCROW RELEASE AMOUNT SPECIFIED IN SUCH NOTICE AND TO BE
DETERMINED PURSUANT TO SECTION 3.3 BELOW (TOGETHER WITH A CALCULATION OF SUCH
AMOUNT PURSUANT TO SECTION 3.3).  DELIVERY OF ANY SUCH CERTIFICATION OF
COMPLETION SHALL BE DEEMED TO BE AN “ASSUMPTION” FOR THE PURPOSES OF SECTION 2.1
OF THE REIMBURSEMENT AGREEMENT SUCH THAT ANY INACCURACY SET FORTH IN SUCH
CERTIFICATION SHALL CONSTITUTE AN INACCURACY, AS DEFINED IN THE REIMBURSEMENT
AGREEMENT, WHICH SHALL AFFORD FREDDIE MAC THE REMEDIES WITH RESPECT THERETO AS
SET FORTH IN SECTION 2.4(C) OF THE REIMBURSEMENT AGREEMENT.  UPON FREDDIE MAC’S
DETERMINATION (WHICH HAS BEEN DELEGATED TO THE SERVICER PURSUANT TO THE TERMS OF
THE SERVICING AGREEMENT) THAT SUCH NON-STABILIZED MORTGAGED PROPERTY HAS
ACHIEVED COMPLETION AND VERIFICATION BY FREDDIE MAC AS TO COMPLETENESS OF
REQUIRED DOCUMENTATION AND ACCURACY OF CALCULATIONS OF THE APPLICABLE ESCROW
RELEASE AMOUNT, FREDDIE MAC SHALL RELEASE SUCH AMOUNT FROM THE STABILIZATION
ESCROW TO THE GUARANTOR IN ACCORDANCE WITH SECTION 3.4 BELOW AND RECLASSIFY SUCH
NON-STABILIZED MORTGAGED PROPERTY AS “LEASE-UP” ON AN UPDATED (AS OF THE END OF
EACH CALENDAR QUARTER) EXHIBIT B.


 


(B)           AT ANY TIME THAT A NON-STABILIZED MORTGAGED PROPERTY SHALL HAVE
ACHIEVED STABILIZATION, GUARANTOR MAY DELIVER TO THE SERVICER (FOR REDELIVERY BY
SERVICER TO FREDDIE MAC PURSUANT TO THE SERVICING AGREEMENT) A CERTIFICATION OF
STABILIZATION IN THE FORM ATTACHED HERETO AS EXHIBIT D AND MAY REQUEST FROM
FREDDIE MAC A RELEASE FROM THE STABILIZATION ESCROW IN AN AMOUNT EQUAL TO THE
APPLICABLE ESCROW RELEASE AMOUNT


 

5

--------------------------------------------------------------------------------


 


SPECIFIED IN SUCH NOTICE AND TO BE DETERMINED PURSUANT TO SECTION 3.3 BELOW
(TOGETHER WITH A CALCULATION OF SUCH AMOUNT PURSUANT TO SECTION 3.3).  DELIVERY
OF ANY SUCH CERTIFICATION OF STABILIZATION SHALL BE DEEMED TO BE AN “ASSUMPTION”
FOR THE PURPOSES OF SECTION 2.1 OF THE REIMBURSEMENT AGREEMENT SUCH THAT ANY
INACCURACY SET-FORTH IN SUCH CERTIFICATION SHALL CONSTITUTE AN “INACCURACY” AS
DEFINED IN THE REIMBURSEMENT AGREEMENT, WHICH SHALL AFFORD FREDDIE MAC THE
REMEDIES WITH RESPECT THERETO AS SET FORTH IN SECTION 2.4(C) OF THE
REIMBURSEMENT AGREEMENT.  UPON FREDDIE MAC’S DETERMINATION (WHICH HAS BEEN
DELEGATED TO THE SERVICER PURSUANT TO TERMS SET FORTH IN THE SERVICING
AGREEMENT) THAT SUCH NON-STABILIZED MORTGAGED PROPERTY HAS ACHIEVED
STABILIZATION AND (II) VERIFICATION BY FREDDIE MAC AS TO COMPLETENESS OF
REQUIRED DOCUMENTATION AND ACCURACY OF CALCULATIONS OF THE APPLICABLE ESCROW
RELEASE AMOUNT, FREDDIE MAC SHALL RELEASE SUCH AMOUNT FROM THE STABILIZATION
ESCROW TO THE GUARANTOR IN ACCORDANCE WITH SECTION 3.4 BELOW AND RECLASSIFY SUCH
NON-STABILIZED MORTGAGED PROPERTY AS “STABILIZED” ON AN UPDATED (AS OF THE END
OF EACH CALENDAR QUARTER) EXHIBIT B.


 


(C)           NO AMOUNTS, INCLUDING EARNINGS ON THE DEPOSIT, SHALL BE RELEASED
FROM THE STABILIZATION ESCROW UNDER SECTIONS 2.1 OR 3.2 UNLESS AND UNTIL ALL
STABILIZATION ESCROW REQUIRED ADDITIONAL DEPOSITS SHALL HAVE BEEN MADE.


 


3.3           CALCULATION OF APPLICABLE ESCROW RELEASE AMOUNT.


 


(A)           FOR THE PURPOSES HEREOF THE “APPLICABLE ESCROW RELEASE AMOUNT”
SHALL MEAN, WITH RESPECT TO ANY MORTGAGED PROPERTY, THE PRODUCT OF (I) THE UPB
OF RELATED BOND MORTGAGE LOAN (AS SHOWN ON EXHIBIT B HERETO), MULTIPLIED BY
(II) THE APPLICABLE RELEASE FACTOR.  THE “APPLICABLE RELEASE FACTOR” WITH
RESPECT TO ANY NON-STABILIZED MORTGAGED PROPERTY SHALL BE DETERMINED BY FREDDIE
MAC IN ACCORDANCE WITH THE FOLLOWING:


 

(I)            IN THE CASE WHERE A NON-STABILIZED MORTGAGED PROPERTY CLASSIFIED
AS “REHABILITATION” OR “CONSTRUCTION” HAS ACHIEVED COMPLETION BUT HAS NOT
ACHIEVED STABILIZATION, THE APPLICABLE RELEASE FACTOR SHALL BE DETERMINED BASED
ON THE CLASSIFICATION OF THE MORTGAGED PROPERTY AS SHOWN ON EXHIBIT B, AS
FOLLOWS:

 

Classification of Mortgaged Property

 

Applicable Release Factor

 

 

 

 

 

Rehabilitation

 

7.0

%

Construction

 

8.8

%

 

(II)           IN THE CASE WHERE STABILIZATION HAS BEEN ACHIEVED, THE APPLICABLE
RELEASE FACTOR WITH RESPECT TO A MORTGAGED PROPERTY SHALL BE DETERMINED BASED ON
THE THEN CURRENT CLASSIFICATION OF THE MORTGAGED PROPERTY AS SHOWN ON THE MOST
RECENT UPDATED EXHIBIT B, AS FOLLOWS:

 

6

--------------------------------------------------------------------------------


 

Classification of Mortgaged Property

 

Applicable Release Factor

 

 

 

 

 

Lease-up

 

4.5

%

Rehabilitation

 

11.5

%

Construction

 

13.3

%

 

(III)          NOTWITHSTANDING THE FOREGOING, WITH RESPECT TO ANY BOND
CLASSIFIED AS “CONSTRUCTION BOND” ON THE DATA TAPE, THE RELATED MORTGAGED
PROPERTY SHALL BE DEEMED TO HAVE ACHIEVED STABILIZATION UPON REPAYMENT IN FULL
OF SUCH BOND.

 

(IV)          NOTWITHSTANDING THE FOREGOING, IF PRIOR TO STABILIZATION THERE
EXISTS A PARTIAL MANDATORY REDEMPTION WITH RESPECT TO ANY BOND CLASSIFIED AS
“P & C” ON THE DATA TAPE, THE RELATED NON-STABILIZED MORTGAGED PROPERTY SHALL BE
TREATED AS HAVING ACHIEVED STABILIZATION IN PART IN AN AMOUNT EQUAL TO THE
AMOUNT OF SUCH REDEMPTION.

 


(B)           THE APPLICABLE ESCROW RELEASE AMOUNT AS CALCULATED IN ACCORDANCE
WITH SECTION 3.3(A)(I) AND/OR (II) SHALL BE REDUCED, IF APPLICABLE, UNDER THE
FOLLOWING CIRCUMSTANCES:


 

(I)            AT ANY TIME THAT LESS THAN 50% OF THE NON-STABILIZED MORTGAGED
PROPERTIES (MEASURED IN TERMS OF THE UPB OF THE RELATED BOND MORTGAGE LOANS
SHOWN ON THE ORIGINAL EXHIBIT B) HAVE REACHED STABILIZATION, UPON A RELEASE
UNDER SECTION 3.2(B), THE APPLICABLE ESCROW RELEASE AMOUNT SHALL BE REDUCED BY
AN AMOUNT EQUAL TO 10% OF THE APPLICABLE ESCROW RELEASE AMOUNT CALCULATED BASED
ON THE RELATED MORTGAGED PROPERTY TYPE SHOWN ON THE ORIGINAL EXHIBIT B.  THERE
SHALL BE NO REDUCTION UNDER THIS SUBSECTION FOR ANY RELEASE UNDER
(X) SECTION 3.2(A), (Y) SECTION 3.2(B) AFTER 50% OF THE NON-STABILIZED MORTGAGED
PROPERTIES (MEASURED IN TERMS OF THE UPB OF THE RELATED BOND MORTGAGE LOANS
SHOWN ON THE ORIGINAL EXHIBIT B) HAVE REACHED STABILIZATION, OR
(Z) SECTION 3.3(A) (III) OR (IV).

 

(II)           AT ANY TIME, AFTER THE DEPOSIT OF ALL STABILIZATION ESCROW
REQUIRED ADDITIONAL DEPOSITS HAS BEEN MADE, THAT THE AMOUNT ON DEPOSIT IN THE
STABILIZATION ESCROW IS LESS THAN THE REQUIRED ESCROW AMOUNT FOR THE THEN
REMAINING NON-STABILIZED MORTGAGED PROPERTIES, THE APPLICABLE ESCROW RELEASE
AMOUNT SHALL BE REDUCED BY SUCH DIFFERENCE, AND IF SUCH DIFFERENCE EQUALS OR
EXCEEDS THE APPLICABLE ESCROW RELEASE AMOUNT AS CALCULATED IN ACCORDANCE WITH
SECTION 3.3(A)(I) OR (II), THE APPLICABLE ESCROW RELEASE AMOUNT SHALL BE ZERO
($0).  THE “REQUIRED ESCROW AMOUNT” SHALL BE THE SUM OF ALL OF THE AMOUNTS
DETERMINED FOR EACH REMAINING NON-STABILIZED MORTGAGED PROPERTY BY MULTIPLYING
THE UPB OF

 

7

--------------------------------------------------------------------------------


 

THE RELATED BOND MORTGAGE LOAN (AS SHOWN ON THE MOST RECENTLY UPDATED EXHIBIT B)
TIMES THE APPLICABLE RELEASE FACTOR SPECIFIED IN SECTION 3.3(A)(II).

 


3.4           TIMING OF RELEASES FROM STABILIZATION ESCROW.  FREDDIE MAC WILL
RELEASE AMOUNTS TO THE GUARANTOR AS REQUIRED PURSUANT TO SECTION 3.2 ON A
QUARTERLY BASIS AS FOLLOWS:  IF A GUARANTOR REQUEST AND APPLICABLE CERTIFICATION
OF COMPLETION OR CERTIFICATION OF STABILIZATION IS RECEIVED (ACCOMPANIED BY ALL
DOCUMENTATION REQUIRED TO BE SUBMITTED BY THE SERVICER UNDER THE SERVICING
AGREEMENT IN CONNECTION WITH SUCH RELEASE) NO LATER THAN THE 15TH DAY OF THE
LAST MONTH IN THE CALENDAR QUARTER AND VERIFIED BY FREDDIE MAC AS TO
COMPLETENESS AND ACCURACY OF CALCULATIONS, FREDDIE MAC WILL RELEASE THE
APPLICABLE ESCROW RELEASE AMOUNT TO THE GUARANTOR NO LATER THAN THE 5TH BUSINESS
DAY OF THE MONTH NEXT FOLLOWING THE END OF SUCH CALENDAR QUARTER, PROVIDED,
HOWEVER, WITH RESPECT TO THE FIRST TWO (2) RELEASES HEREUNDER, FREDDIE MAC SHALL
HAVE UNTIL THE 15TH DAY OF THE MONTH NEXT FOLLOWING THE END OF SUCH CALENDAR
QUARTER TO RELEASE THE APPLICABLE ESCROW RELEASE AMOUNT TO THE GUARANTOR.


 


3.5           FINAL RELEASE UPON TERMINATION OR 100% STABILIZATION.  THIS
AGREEMENT AND THE ASSIGNMENTS, PLEDGES AND SECURITY INTERESTS CREATED OR GRANTED
BY THIS AGREEMENT SHALL TERMINATE UPON THE EARLIER TO OCCUR OF (I) DISBURSEMENT
OR RELEASE OF ALL FUNDS IN THE STABILIZATION ESCROW IN ACCORDANCE WITH SECTIONS
3.1, 3.2 AND 3.4, OR (II) THE ACHIEVEMENT OF STABILIZATION BY ALL OF THE
REMAINING NON-STABILIZED MORTGAGED PROPERTIES; PROVIDED THAT ANY THEN UNPAID
SPONSOR’S STABILIZATION OBLIGATIONS SHALL HAVE BEEN SATISFIED IN FULL, IN EITHER
OF WHICH EVENTS FREDDIE MAC SHALL PROMPTLY DELIVER TO GUARANTOR ALL REMAINING
FUNDS IN THE STABILIZATION ESCROW.


 


4.             GUARANTY.


 


4.1           ABSOLUTE GUARANTY.  GUARANTOR HEREBY ABSOLUTELY, UNCONDITIONALLY
AND IRREVOCABLY GUARANTEES TO FREDDIE MAC THE FULL AND PROMPT PAYMENT WHEN DUE,
WHETHER AT MATURITY OR EARLIER, BY REASON OF ACCELERATION OR OTHERWISE, AND AT
ALL TIMES THEREAFTER, AND THE FULL AND PROMPT PERFORMANCE WHEN DUE, OF ALL OF
THE FOLLOWING:


 


(A)           ALL ACTUAL OUT-OF-POCKET COSTS AND EXPENSES, INCLUDING REASONABLE
FEES AND OUT OF POCKET EXPENSES OF ATTORNEYS AND EXPERT WITNESSES, INCURRED BY
FREDDIE MAC IN ENFORCING ITS RIGHTS UNDER THIS AGREEMENT.


 


(B)           THE PAYMENT AND PERFORMANCE OF ALL OF SPONSOR’S STABILIZATION
OBLIGATIONS.


 


4.2           OBLIGATIONS UNCONDITIONAL.  GUARANTOR’S OBLIGATIONS UNDER THIS
AGREEMENT CONSTITUTE AN UNCONDITIONAL GUARANTY OF PAYMENT AND PERFORMANCE AND
NOT MERELY A GUARANTY OF COLLECTION.


 


4.3           WAIVERS BY GUARANTOR.  THE OBLIGATIONS OF GUARANTOR UNDER THIS
AGREEMENT SHALL BE PERFORMED WITHIN FIVE (5) DAYS OF WRITTEN DEMAND THEREFOR, BY
FREDDIE MAC AND SHALL BE UNCONDITIONAL IRRESPECTIVE OF THE GENUINENESS,
VALIDITY, REGULARITY OR ENFORCEABILITY OF THE REIMBURSEMENT AGREEMENT, AND
WITHOUT REGARD TO ANY OTHER CIRCUMSTANCE WHICH MIGHT OTHERWISE CONSTITUTE A
LEGAL OR EQUITABLE DISCHARGE OF A SURETY, A GUARANTOR, A BORROWER OR A
MORTGAGOR.  GUARANTOR (TO THE FULLEST EXTENT PERMITTED BY LAW) HEREBY WAIVES THE
BENEFIT OF ALL


 

8

--------------------------------------------------------------------------------



 


PRINCIPLES OR PROVISIONS OF LAW, STATUTORY OR OTHERWISE, WHICH ARE OR MIGHT BE
IN CONFLICT WITH THE TERMS OF THIS AGREEMENT AND AGREES THAT GUARANTOR’S
OBLIGATIONS SHALL NOT BE AFFECTED BY ANY CIRCUMSTANCES, WHETHER OR NOT REFERRED
TO IN THIS AGREEMENT, WHICH MIGHT OTHERWISE CONSTITUTE A LEGAL OR EQUITABLE
DISCHARGE OF A SURETY, A GUARANTOR, A BORROWER OR A MORTGAGOR.  GUARANTOR HEREBY
WAIVES THE BENEFITS OF ANY RIGHT OF DISCHARGE UNDER ANY AND ALL STATUTES OR
OTHER LAWS RELATING TO A GUARANTOR, A SURETY, A BORROWER OR A MORTGAGOR AND ANY
OTHER RIGHTS OF A SURETY, A GUARANTOR, A BORROWER OR A MORTGAGOR THEREUNDER. 
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, GUARANTOR HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY LAW, DILIGENCE IN COLLECTING THE SPONSOR’S
STABILIZATION OBLIGATIONS, PRESENTMENT, DEMAND FOR PAYMENT (EXCEPT AS EXPRESSLY
SET FORTH HEREIN), PROTEST, ALL NOTICES WITH RESPECT TO THE REIMBURSEMENT
AGREEMENT AND THIS AGREEMENT WHICH MAY BE REQUIRED BY STATUTE, RULE OF LAW OR
OTHERWISE TO PRESERVE FREDDIE MAC’S RIGHTS AGAINST GUARANTOR UNDER THIS
AGREEMENT, INCLUDING, BUT NOT LIMITED TO (EXCEPT AS EXPRESSLY SET FORTH HEREIN),
NOTICE OF ACCEPTANCE, NOTICE OF ANY AMENDMENT OF THE REIMBURSEMENT AGREEMENT,
NOTICE OF THE OCCURRENCE OF ANY DEFAULT OR EVENT OF DEFAULT, NOTICE OF INTENT TO
ACCELERATE, NOTICE OF ACCELERATION, NOTICE OF DISHONOR, NOTICE OF FORECLOSURE,
NOTICE OF PROTEST, AND NOTICE OF THE INCURRING BY SPONSOR OF ANY OBLIGATION OR
INDEBTEDNESS.  GUARANTOR ALSO WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW,
ALL RIGHTS TO REQUIRE FREDDIE MAC TO (A) PROCEED AGAINST SPONSOR WITH RESPECT TO
THE SPONSOR’S STABILIZATION OBLIGATIONS, OR (B) PROCEED AGAINST OR EXHAUST ANY
COLLATERAL HELD BY FREDDIE MAC TO SECURE THE REPAYMENT OF THE OBLIGATIONS. 
GUARANTOR FURTHER WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT TO REVOKE THIS AGREEMENT AS TO ANY FUTURE ADVANCES BY FREDDIE MAC UNDER
THE REIMBURSEMENT AGREEMENT.


 


4.4           MODIFICATIONS TO DOCUMENTS.  AT ANY TIME OR FROM TIME TO TIME AND
ANY NUMBER OF TIMES, WITHOUT NOTICE TO GUARANTOR AND WITHOUT AFFECTING THE
LIABILITY OF GUARANTOR, (A) THE TIME FOR PAYMENT OF THE SPONSOR’S STABILIZATION
OBLIGATIONS MAY BE EXTENDED OR THE SPONSOR’S STABILIZATION OBLIGATIONS MAY BE
RENEWED IN WHOLE OR IN PART; (B) THE TIME FOR SPONSOR’S PERFORMANCE OF OR
COMPLIANCE WITH ANY COVENANT OR AGREEMENT CONTAINED IN THE REIMBURSEMENT
AGREEMENT, WHETHER PRESENTLY EXISTING OR HEREINAFTER ENTERED INTO, MAY BE
EXTENDED OR SUCH PERFORMANCE OR COMPLIANCE MAY BE WAIVED; (C) THE REIMBURSEMENT
AGREEMENT, AND THE SECURITY INSTRUMENT OR ANY OTHER LOAN DOCUMENT EVIDENCING OR
SECURING THE OBLIGATIONS OF OWNERS (AS DEFINED IN THE REIMBURSEMENT AGREEMENT)
MAY BE MODIFIED OR AMENDED BY FREDDIE MAC AND SPONSOR IN ANY RESPECT; AND
(D) ANY SECURITY FOR THE SPONSOR’S STABILIZATION OBLIGATIONS MAY BE MODIFIED,
EXCHANGED, SURRENDERED OR OTHERWISE DEALT WITH OR ADDITIONAL SECURITY MAY BE
PLEDGED OR MORTGAGED FOR THE SPONSOR’S STABILIZATION OBLIGATIONS.


 


4.5           SUBORDINATION OF SPONSOR’S INDEBTEDNESS.  ANY INDEBTEDNESS OF
SPONSOR HELD BY GUARANTOR NOW OR IN THE FUTURE IS AND SHALL BE SUBORDINATED TO
THE SPONSOR’S STABILIZATION OBLIGATIONS AND ANY SUCH INDEBTEDNESS OF SPONSOR
SHALL BE COLLECTED, ENFORCED AND RECEIVED BY GUARANTOR, AS TRUSTEE FOR FREDDIE
MAC, BUT WITHOUT REDUCING OR AFFECTING IN ANY MANNER THE LIABILITY OF GUARANTOR
UNDER THE OTHER PROVISIONS OF THIS AGREEMENT.


 


4.6           WAIVER OF SUBROGATION.  GUARANTOR SHALL HAVE NO RIGHT OF, AND
HEREBY WAIVES ANY CLAIM FOR, SUBROGATION OR REIMBURSEMENT AGAINST SPONSOR OR ANY
MEMBER OF SPONSOR BY REASON OF ANY PAYMENT BY GUARANTOR UNDER THIS AGREEMENT,
WHETHER SUCH RIGHT OR CLAIM ARISES AT LAW OR IN EQUITY OR UNDER ANY CONTRACT OR
STATUTE, UNTIL THE SPONSOR’S STABILIZATION OBLIGATIONS HAVE BEEN PAID IN FULL
AND THERE HAS EXPIRED THE MAXIMUM POSSIBLE PERIOD THEREAFTER DURING WHICH ANY


 

9

--------------------------------------------------------------------------------


 


PAYMENT MADE BY SPONSOR TO FREDDIE MAC WITH RESPECT TO THE SPONSOR’S
STABILIZATION OBLIGATIONS COULD BE DEEMED A PREFERENCE UNDER THE UNITED STATES
BANKRUPTCY CODE.


 


4.7           PREFERENCE.  IF ANY PAYMENT BY SPONSOR IS HELD TO CONSTITUTE A
PREFERENCE UNDER ANY APPLICABLE BANKRUPTCY, INSOLVENCY, OR SIMILAR LAWS, OR IF
FOR ANY OTHER REASON FREDDIE MAC IS REQUIRED TO REFUND ANY SUMS TO SPONSOR, SUCH
REFUND SHALL NOT CONSTITUTE A RELEASE OF ANY LIABILITY OF GUARANTOR UNDER THIS
AGREEMENT.  IT IS THE INTENTION OF FREDDIE MAC AND GUARANTOR THAT GUARANTOR’S
OBLIGATIONS UNDER THIS AGREEMENT SHALL NOT BE DISCHARGED EXCEPT BY GUARANTOR’S
PERFORMANCE OF SUCH OBLIGATIONS AND THEN ONLY TO THE EXTENT OF SUCH PERFORMANCE.


 


4.8           LIMITED RECOURSE.  NOTWITHSTANDING ANY OTHER PROVISION CONTAINED
HEREIN, THE GUARANTOR’S OBLIGATIONS UNDER THIS AGREEMENT ARE LIMITED RECOURSE
OBLIGATIONS PAYABLE ONLY FROM THE DEPOSIT HELD FROM TIME TO TIME IN THE
STABILIZATION ESCROW.


 


5.             MISCELLANEOUS PROVISIONS.


 


5.1           FURTHER ASSURANCES.  BY ITS SIGNATURE HEREON, GUARANTOR HEREBY
AGREES TO COOPERATE WITH FREDDIE MAC IN THE FILING AND RECORDING OF, AND
IRREVOCABLY AUTHORIZES FREDDIE MAC, AT ANY TIME AND FROM TIME TO TIME, TO
EXECUTE (ON BEHALF OF GUARANTOR), AND FILE AND RECORD AGAINST GUARANTOR, ANY
NOTICE, FINANCING STATEMENT, CONTINUATION STATEMENT, AMENDMENT STATEMENT,
INSTRUMENT, DOCUMENT OR AGREEMENT UNDER THE UNIFORM COMMERCIAL CODE THAT FREDDIE
MAC MAY REASONABLY CONSIDER NECESSARY OR DESIRABLE TO CREATE, PRESERVE,
CONTINUE, PERFECT OR VALIDATE ANY SECURITY INTEREST GRANTED HEREUNDER AND
GUARANTOR HEREBY IRREVOCABLY APPOINTS FREDDIE MAC AS GUARANTOR’S
ATTORNEY-IN-FACT TO DO ANY OF THE FOREGOING ACTS AND THINGS IN GUARANTOR’S NAME
THAT FREDDIE MAC MAY DEEM NECESSARY OR DESIRABLE.  THIS POWER OF ATTORNEY IS
COUPLED WITH AN INTEREST WITH FULL POWER OF SUBSTITUTION AND IS IRREVOCABLE. 
GUARANTOR HEREBY RATIFIES ALL THAT SAID ATTORNEY SHALL LAWFULLY DO OR CAUSE TO
BE DONE BY VIRTUE HEREOF.


 


5.2           TERMINATION OF SECURITY INTEREST.  UPON TERMINATION OF THIS
AGREEMENT, FREDDIE MAC, IF REQUESTED BY GUARANTOR, SHALL EXECUTE AND DELIVER TO
GUARANTOR FOR RECORDING OR FILING IN EACH OFFICE IN WHICH ANY ASSIGNMENT OR
FINANCING STATEMENT RELATIVE TO THE STABILIZATION ESCROW SHALL HAVE BEEN FILED
OR RECORDED, A TERMINATION STATEMENT OR RELEASE UNDER APPLICABLE LAW (INCLUDING,
IF RELEVANT, THE UCC) RELEASING FREDDIE MAC’S INTEREST THEREIN, AND SUCH OTHER
DOCUMENTS AND INSTRUMENTS AS GUARANTOR MAY REASONABLY REQUEST, ALL WITHOUT
RECOURSE TO OR ANY WARRANTY WHATSOEVER BY FREDDIE MAC, AND AT THE COST AND
EXPENSE OF GUARANTOR.


 


5.3           ENTIRE AGREEMENT; AMENDMENTS.  THIS AGREEMENT CONSTITUTES THE
ENTIRE AGREEMENT AND SUPERSEDES ALL PRIOR AGREEMENTS AND UNDERSTANDINGS, BOTH
WRITTEN AND ORAL, BETWEEN THE PARTIES TO THIS AGREEMENT WITH RESPECT TO THE
SUBJECT MATTER OF THIS AGREEMENT. THIS AGREEMENT MAY NOT BE AMENDED, CHANGED,
WAIVED OR MODIFIED EXCEPT BY A WRITING EXECUTED BY BOTH PARTIES.


 


5.4           SUCCESSORS AND ASSIGNS.  THIS AGREEMENT SHALL INURE TO THE BENEFIT
OF, AND BE ENFORCEABLE BY, GUARANTOR AND FREDDIE MAC AND THEIR RESPECTIVE
SUCCESSORS AND PERMITTED ASSIGNS, AND NOTHING HEREIN EXPRESSED OR IMPLIED SHALL
BE CONSTRUED TO GIVE ANY OTHER PERSON ANY LEGAL OR EQUITABLE RIGHTS UNDER THIS
AGREEMENT.  NEITHER THIS AGREEMENT NOR ANY OF EITHER PARTY’S RIGHTS, INTERESTS
OR OBLIGATIONS UNDER THIS AGREEMENT SHALL BE ASSIGNED BY SUCH PARTY WITHOUT THE
PRIOR WRITTEN CONSENT OF THE OTHER PARTY; PROVIDED, HOWEVER, THE CONSENT OF THE
GUARANTOR SHALL


 

10

--------------------------------------------------------------------------------


 


NOT BE REQUIRED UPON THE OCCURRENCE AND DURING THE CONTINUATION OF A REMEDY
EVENT UNDER THE REIMBURSEMENT AGREEMENT.


 


5.5           NOTICES.  ALL WRITTEN NOTICES, CERTIFICATES OR OTHER
COMMUNICATIONS SHALL BE GIVEN PURSUANT TO THE REQUIREMENTS FOR NOTICES GIVEN
UNDER THE REIMBURSEMENT AGREEMENT.


 


5.6           GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED, AND THE RIGHTS
AND OBLIGATIONS OF FREDDIE MAC AND GUARANTOR HEREUNDER DETERMINED, IN ACCORDANCE
WITH FEDERAL STATUTORY OR COMMON LAW (“FEDERAL LAW”).  INSOFAR AS THERE MAY BE
NO APPLICABLE RULE OR PRECEDENT UNDER FEDERAL LAW AND INSOFAR AS TO DO SO WOULD
NOT FRUSTRATE THE PURPOSES OF ANY PROVISION OF THIS AGREEMENT AND THE FREDDIE
MAC ACT, THE LOCAL LAW OF THE STATE OF NEW YORK SHALL BE DEEMED REFLECTIVE OF
FEDERAL LAW.  THE PARTIES AGREE THAT ANY LEGAL ACTIONS AMONG FREDDIE MAC AND
GUARANTOR REGARDING EACH PARTY HEREUNDER SHALL BE ORIGINATED IN THE UNITED
STATES DISTRICT COURT IN AND FOR THE EASTERN DISTRICT OF VIRGINIA, AND THE
PARTIES HEREBY CONSENT TO THE JURISDICTION AND VENUE OF SAID COURT IN CONNECTION
WITH ANY ACTION OR PROCEEDING INITIATED CONCERNING THIS AGREEMENT.


 


5.7           SEVERABILITY.  IF ANY TERM OR OTHER PROVISION OF THIS AGREEMENT IS
INVALID, ILLEGAL OR INCAPABLE OF BEING ENFORCED BY ANY RULE OF LAW OR PUBLIC
POLICY, ALL OTHER CONDITIONS AND PROVISIONS OF THIS AGREEMENT SHALL NEVERTHELESS
REMAIN IN FULL FORCE AND EFFECT SO LONG AS THE ECONOMIC OR LEGAL SUBSTANCE OF
THE TRANSACTIONS CONTEMPLATED HEREBY IS NOT AFFECTED IN ANY MANNER ADVERSE TO
ANY PARTY.  UPON SUCH DETERMINATION THAT ANY TERM OR OTHER PROVISION IS INVALID,
ILLEGAL OR INCAPABLE OF BEING ENFORCED, THE PARTIES HERETO SHALL NEGOTIATE IN
GOOD FAITH TO MODIFY THIS AGREEMENT SO AS TO EFFECT THE ORIGINAL INTENT OF THE
PARTIES AS CLOSELY AS POSSIBLE IN AN ACCEPTABLE MANNER TO THE END THAT THE
TRANSACTIONS CONTEMPLATED HEREBY ARE FULFILLED TO THE GREATEST EXTENT POSSIBLE.


 


5.8           MULTIPLE COUNTERPARTS.  THIS AGREEMENT MAY BE SIMULTANEOUSLY
EXECUTED IN MULTIPLE COUNTERPARTS, ALL OF WHICH SHALL CONSTITUTE ONE AND THE
SAME INSTRUMENT AND EACH OF WHICH SHALL BE, AND SHALL BE DEEMED TO BE, AN
ORIGINAL.


 

[Signatures Commence on Following Page]

 

11

--------------------------------------------------------------------------------


 

Guarantor and Freddie Mac have caused this Agreement to be signed, on the date
first written above, by their respective officers duly authorized.

 

 

 

CENTERLINE STABILIZATION 2007-1

 

SECURITIZATION, LLC, a Delaware limited

 

liability company

 

 

 

By:

CENTERLINE HOLDING TRUST, a

 

Delaware statutory trust, its manager

 

 

 

By:

/s/ Marc D. Schnitzer

 

 

 

Marc D. Schnitzer

 

 

President

 

[GUARANTOR’S SIGNATURE PAGE OSPREY STABILIZATION GUARANTY, ESCROW AND SECURITY
AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

FEDERAL HOME LOAN MORTGAGE CORPORATION

 

 

 

 

 

By:

/s/ W. Kimball Griffith

 

 

 

W. Kimball Griffith

 

 

 Vice President, Multifamily Affordable

 

 

  Housing Production & Investments

 

[FREDDIE MAC’S SIGNATURE PAGE OSPREY STABILIZATION GUARANTY, ESCROW AND SECURITY
AGREEMENT]

 

--------------------------------------------------------------------------------